DETAILED ACTION
Claims 1-20 are presented for examination.

Claim Objections
Claim 20 is objected to because of the following informalities:
As to claim 20, in line 1, “computer readable” should be hyphenated.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-9 and 11-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shih et al (U.S. Pat. No. 9430280 B1, hereinafter Shih).
Shih was cited in the IDS filed on 08/27/2021.

As per claim 1, Shih teaches the limitations as claimed, including a method for network based media processing (NBMP), the method comprising:
obtaining an input of at least one of a task and a workflow in NBMP (Col. 15, Lines 17-42);
setting a timeout for the input of the at least one of the task and the workflow (Col. 19, Lines 27-58);
determining whether the at least one of the task and the workflow observes a lack of data of the input for a duration equal to the timeout (Col. 37, Lines 32-67);
determining, in response to determining that the at least one of the task and the workflow observed the lack of data of the input for the duration equal to the timeout, an unavailability of further data of the input (Col. 37, Lines 32-67);
applying an update to the at least one of the task and the workflow in NBMP based on determining the unavailability of further data of the input (Col. 23, Lines 18-47); and
processing the at least one of the task and the workflow in NBMP based on the update (Col. 23, Lines 48-65).

As per claim 2, Shih teaches determining whether a state of the at least one of the task and the workflow is set to a running state and determining, in a case where it is determined that the state is set to the running state, whether to change the state from the running state to an idle state based on whether the at least one of the task and the workflow observes the lack of data of the input for a duration equal to the timeout (Col. 23, Lines 48-65).

As per claim 3, Shih teaches determining whether the input of the at least one of the task and the workflow is to be associated to at least one of an input and an output of a function; and associating, in response to determining that the input of the at least one of the task and the workflow is to be associated with the at least one of the input and the output of the function, the input of the at least one of the task and the workflow with the at least one of an input and an output of a function (Col. 30, Line 65 – Col. 31, Line 18).

As per claim 4, Shih teaches determining whether the input comprises an indication and determining, in response to determining that the input comprises the indication, the unavailability of further data of the input (Col. 23, Lines 18-65).

As per claim 5, Shih teaches that the indication comprises a complete input flag included with the input of the at least one of the task and the workflow (Col. 23, Lines 18-65).

As per claim 6, Shih teaches that the indication is included in metadata provided with the input of the at least one of the task and the workflow (Col. 23, Lines 18-65).

As per claim 7, Shih teaches obtaining a plurality of inputs, including the input, of the at least one of the task and the workflow (Col. 15, Lines 17-42), determining whether a state of the at least one of the task and the workflow is set to a running state (Col. 23, Lines 48-65), determining whether all of the inputs of the at least one of the task and the workflow observes the lack of data of all of the inputs for the duration equal to the timeout (Col. 37, Lines 32-67), and determining, in a case where it is determined that the state is set to the running state, whether to change the state from the running state to an idle state based on whether the at least one of the task and the workflow observes the lack of data of the input for a duration equal to the timeout for all of the inputs (Col. 23, Lines 48-65).

As per claim 8, Shih teaches determining whether at least one of the inputs of the at least one of the task and the workflow indicates any of a timeout indication and a complete indication (Col. 23, Lines 48-65).

As per claim 9, Shih teaches determining whether each of the inputs of the at least one of the task and the workflow is to be respectively associated to at least one of inputs and outputs of one or more functions respectively (Col. 15, Lines 17-42) and respectively associating, based on determining whether each of the inputs of the at least one of the task and the workflow is to be respectively associated to at least one of inputs and outputs of one or more functions respectively, the inputs of the at least one of the task and the workflow with the at least ones of the inputs and the outputs of the one or more functions (Col. 23, Lines 48-65).

As per claims 11-19, they are apparatus claims with no further limitations beyond those rejected above.  Therefore, they are rejected for the same reasons.

As per claim 20, it is a medium claim with no further limitations beyond those rejected above.  Therefore. It is rejected for the same reasons.

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Kessler whose telephone number is (571)270-7762. The examiner can normally be reached M-Th 8:30 - 5, Alternate Fridays 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGORY A KESSLER/Primary Examiner, Art Unit 2196